


EXHIBIT 10.17

 

AMENDMENT TO

CITY NATIONAL CORPORATION

2008 OMNIBUS PLAN

 

WHEREAS, City National Corporation (the “Corporation”) maintains the City
National Corporation 2008 Omnibus Plan (the “Plan”) to promote the success of
the Corporation by providing an additional means through the grant of awards to
attract, motivate, retain and reward key employees, including officers, whether
or not directors, of the Corporation with awards and incentives for high levels
of individual performance and improved financial performance of the Corporation,
and to link Non-Employee Director compensation to shareholder interests through
equity grants;

 

WHEREAS, awards under the Plan may constitute nonqualified deferred compensation
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations thereunder (“Section 409A”);

 

WHEREAS, pursuant to Section 6.6(a) of the Plan, the Board of Directors of the
Corporation has the right to amend the Plan; and

 

WHEREAS, it is desirable to amend the Plan in order to avoid a violation of
Section 409A;

 

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2009,
with approval by the Board of Directors of City National Corporation, as
follows:

 

1. Section 6.17(b) of the Plan shall be amended to read in its entirety as
follows:

 

“(b)         Distributions Under a Section 409A Award.

 

(i)            Subject to paragraph (iv) below, the Award Agreement for any
Section 409A Award shall provide that any Shares, cash, or other property or
amounts to be paid or distributed upon the grant, issuance, vesting, exercise,
or payment of such Award shall be distributed no earlier than any one or more of
the following: (A) the Participant’s separation from service, as determined by
the Corporation in accordance with Section 1.409A-1(h) of the Treasury
Regulations and paragraph (iii) below; (B) the date on which the Participant
becomes disabled, (C) the Participant’s death, (D) a specified time (or pursuant
to a fixed schedule) specified under the Award Agreement on or before the date
of the deferral of such compensation, (E) a change in the ownership or effective
control of the Corporation, or in the ownership of a substantial portion of the
assets of the Corporation, or (F) the occurrence of an unforeseeable emergency
with respect to the Participant; in each case within the meaning of Section 409A
of the Code and the Treasury Regulations thereunder.  Any payment upon the
occurrence of an unforeseeable emergency shall be made only to the extent of the
amount reasonably necessary to satisfy the emergency need, including amounts
necessary to pay taxes reasonably anticipated as

 

1

--------------------------------------------------------------------------------


 

a result of the distribution, after taking into account the extent to which such
unforeseeable emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).

 

(ii)           Subject to paragraph (iv) below, if any Section 409A Award
(including without limitation any Award of Restricted Stock Units, Performance
Share Units, or Performance Units) provides for a payment upon termination of
employment or service, such payment shall not be made unless the termination is
a separation from service within the meaning of Section 409A of the Code, as
determined by the Corporation in accordance with Section 1.409A-1(h) of the
Treasury Regulations and paragraph (iii) below, and shall be payable as soon as
practical (but no later than 90 days) following such separation from service. 
To the extent that any Section 409A Award provides for payment upon disability,
a change in control event, or the occurrence of an unforeseeable emergency (or
any substantially similar event), such payment shall not be made unless such
event is a disability, a change in the ownership or effective control of the
Corporation or in the ownership of a substantial portion of the assets of the
Corporation, or an unforeseeable emergency, respectively, in each case within
the meaning of Section 409A of the Code and the Treasury Regulations
thereunder.  For the avoidance of doubt, the foregoing sentence shall not limit
the vesting provisions of the Plan or any Award Agreement.

 

(iii)          For purposes of determining whether a separation from service
within the meaning of Section 409A has occurred, a Participant shall be
considered to have separated from service as an employee when the facts and
circumstances indicate that the Participant and the Corporation reasonably
anticipate that either (A) no further services will be performed for the
Corporation after a certain date, or (B) that the level of bona fide services
the Participant will perform for the Corporation after such date (whether as an
employee or as an independent contractor) will permanently decrease to no more
than 20% of the average level of bona fide services performed by such
Participant (whether as an employee or as an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Corporation if the Participant has been providing services to the Corporation
less than 36 months).  For purposes of the preceding sentence, services
performed for the Corporation shall include services performed for (A) any
corporation which is a member of a controlled group of corporations (within the
meaning of Section 414(b) of the Code, substituting the language “at least 20
percent” for “at least 80 percent” each place it appears in Section 1563(a)(1),
(2) and (3) of the Code) of which the Corporation is a component member, and
(B) any entity (whether or not incorporated) which is under common control with
the Corporation, as such common control is defined in Section 414(c) of the Code
and the Treasury Regulations thereunder, substituting the language “at least 20
percent” for “at least 80 percent” each place it appears in Section 1.414(c)-2
of the Treasury Regulations.

 

(iv)          If, on the date of a Participant’s separation from service,
(i) such Participant is a specified employee within the meaning of Section 409A
of the Code, as determined annually by the Corporation in accordance with
Section 1.409A-1(i) of the

 

2

--------------------------------------------------------------------------------


 

Treasury Regulations (using the methodology for identifying Key Employees under
Paragraph A.2 of Article VIII of the City National Corporation Profit Sharing
Plan, as amended from time to time, to the extent permitted by Section 409A of
the Code), and (ii) the Committee shall make a good-faith determination that a
payment or benefit under the Plan constitutes “deferred compensation” within the
meaning of Section 409A of the Code the payment (or, in the case of an
installment payment, the commencement) of which is required to be delayed for a
six-month period in order to preserve the tax treatment intended for such
payment or to avoid additional tax, interest, or penalties under Section 409A of
the Code, then any payment otherwise due upon separation from service shall not
be paid (or, in the case of an installment payment, shall not commence) on the
otherwise scheduled payment date, but shall instead be paid or shall commence no
later than 90 days following the end of such six-month period, and, in the case
of an installment payment, each subsequent installment shall be delayed by six
months from the date such installment would otherwise have been paid (unless
otherwise provided in an applicable Award Agreement that satisfies the
requirements of Section 409A).  Such amount shall be paid without additional
interest, unless otherwise determined by the Committee, in its sole discretion,
or as otherwise provided in any applicable agreement between the Corporation and
the Participant.

 

(v)           For purposes of this Section 6.17, the terms specified herein
shall have the respective meanings ascribed thereto under Section 409A of the
Code and the Treasury Regulations thereunder.”

 

2.             Section 6.17(c) of the Plan shall be amended to read in its
entirety as follows:

 

“(c)         Amendments to Awards; Acceleration of Benefits.  The time or
schedule of any distribution or payment of any Shares, cash, or other property
or amounts under a Section 409A Award shall not be modified in any manner that
causes a violation of Section 409A of the Code, and shall not be accelerated
except as otherwise permitted under Section 409A(a)(3) of the Code.”

 

3.             Section 6.17(g) of the Plan shall be amended to read in its
entirety as follows:

 

“(g)         No Representations or Covenants with Respect to Tax Qualification. 
Although the Corporation may endeavor to (i) qualify an Award for favorable tax
treatment (e.g., incentive stock options under Section 422 of the Code) or
(ii) avoid adverse tax treatment (e.g., under Section 409A of the Code), the
Corporation makes no representation to that effect and expressly disavows any
covenant to maintain favorable or avoid unfavorable tax treatment.  A
Participant shall be solely responsible and liable for the satisfaction of all
taxes, interest, and penalties that may be imposed on such Participant or for
such Participant’s account in connection with any payment or benefit under the
Plan (including any taxes, interest, and penalties under Section 409A or any
corresponding provision of state, local, or foreign law), and the Corporation
shall have no obligation to indemnify or otherwise hold such Participant
harmless from any or all of such taxes, interest, or penalties.”

 

4.             Except as provided herein, the terms of the Plan shall remain in
full force and effect.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Bank has caused its duly authorized officer to execute
this Amendment on this [      ] day of December, 2008.

 

 

CITY NATIONAL BANK

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

4

--------------------------------------------------------------------------------
